DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 has been considered by the examiner.

Claim Status
Claims 1-5 are pending, with claims 1-5 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the holder for centrifugation" in line 13.  This is unclear as there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the holders for storage” in line 3. This is unclear as there is insufficient antecedent basis for this limitation in the claim. This will be interpreted as “holders for centrifugation” for the rejection of the claim below as identification information is provided to each of the holders for centrifugation as shown in instant drawings, Figure 1A.
Claim 4 recites the limitation “the other portion” in line 4. This is unclear as there is insufficient antecedent basis for this limitation in the claim. This will be interpreted as the “proximal end of the sampling tip” for the rejection of the claim below as the substrate is lower than the proximal end of the sampling tip so that the portion does not come into contact with the proximal end of the sampling tip, as shown in the instant drawing, Figure 1B.
Claims 2 and 5 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. WO 2017122372 A1 hereinafter Takeuchi in view of Montagu et al. US 20050178218 A1 hereinafter Montagu. The corresponding United States patent application publication of Takeuchi, US 20190011334 A1 will be used as the English translation of WO 2017122372 A1.
Regarding claim 1, Takeuchi discloses a sample holding disc for centrifugation (Fig 6A) comprising a disk-shaped substrate (42) and a plurality of holders for centrifugation comprising a recess (44) provided on an upper surface of the disk-shaped substrate (Fig 6B) to fit a sampling tip (2).
The sampling tip having an opening (16), serving as a sample intake port (par 36), at its proximal end (12) and including a flow channel (10) holding a sample drawn from the opening (par 37), the flow channel having two flow channel portions (10a, 10b) connected on a distal end side (14) and extending from the distal end side to a proximal end side (Fig 2A). One of the flow channel portions leading to the sample intake port, 
Takeuchi further discloses a though hole (48), but does not disclose a holder for keeping which comprises a groove provided corresponding to each of the holders for centrifugation on the upper surface of the disk-shaped substrate and in which the distal end side of the sampling tip is fitted and held in a state where the proximal end of the sampling tip faces upward.
However, Montagu is in the analogous art of blood sampling using centrifuging (par 3). Montagu incorporated by reference Shartle J. US 5,326,398, hereinafter Shartle and Kelley et al. US 5,480,484, hereinafter Kelley (Montagu, par 50) and discloses that sampling devices can be placed into centrifuge tubes, placed horizontally, (Fig 12 of Shartle), at an angle or vertically (Fig 6 and Fig 7 of Kelley) discloses a disc-shaped substrate (170) with grooves to allow for the vertical orientation of a sampling tip (101) with the proximal end facing upwards (Fig 6b). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sample holding disc for centrifugation of Takeuchi with the groove of Montagu according to known method of providing different orientations for holding the sampling tip as recognized by Kelley (as disclosed in Montagu) to yield the predictable results of holding the sampling tips horizontally, at an angle, or vertically.



Regarding claim 4, Takeuchi in view of Montagu discloses all of the limitations of claim 1, wherein a portion of a bottom surface of the holder for centrifugation, which corresponds to the proximal end of the sampling tip (Fig 6A), is lower than the proximal end of the sampling tip so that the portion does not come into contact with the proximal end of the sampling tip (Fig 6B) as the proximal end of the sampling tip overhangs to base of the sampling tip (Fig 2B).

Regarding claim 5, Takeuchi in view of Montagu discloses all of the limitations of claim 1, wherein a hole (46) for fixing a rotation shaft is provided at a central portion of the disk-shaped substrate (Fig 6A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Montagu as applied to claim 1 above, in further view of Moulds et al. US 20040166551 A1 hereinafter Moulds.
Regarding claim 3, Takeuchi in view of Montagu discloses all of the limitations of claim 1, and further discloses providing identification information (par 46) but does not disclose wherein identification information is attached to each of the holders for centrifugation so as to be distinguishable from other holders for centrifugation.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sample holding disc for centrifugation of Takeuchi in view of Montagu to incorporate the identification information of Moulds. Doing so would allow for positive identification of the sample and disc via the identification information as recognized by Moulds.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Nagaoka et al. US 20040197233 A1 discloses a sample holding disc for centrifugation with a holder for centrifugation to hold a sampling tip with the bottom surface of the holder for centrifugation not coming into contact with the proximal end of the sampling tip.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./Examiner, Art Unit 1798